Exhibit 10.1

 

 

LOGO [g741170img1.jpg]

June 4, 2014

Mr. Richard F. Gilbody

Dear Rick:

This is to formally offer you the position of Chief Financial Officer at Exa
Corporation (the “Company”). You will report to Stephen Remondi, the Company’s
President and Chief Executive Officer. Your start date is expected to be June 1,
2014 (the “Start Date”). The details of your offer are as follows:

 

  1. Base Salary. Your annual base salary will be at the rate of $300,000 per
year, less applicable taxes, deductions and withholdings, payable in regular
installments in accordance with the Company’s standard payment practices. This
base salary will be subject to an annual review by the Compensation Committee.

 

  2. Incentive Compensation. You will be eligible to participate in the
Company’s annual incentive agreement on substantially the same terms as other
senior executives, with a target incentive for fiscal year 2015 of 50% of your
base salary actually paid during fiscal year 2015 (the “Target Bonus”). The
amount of your fiscal year 2015 Target Bonus will be determined by the
achievement of the Company’s 2015 revenue goal (40%) and its adjusted EBITDA
goal (40%) (see Exhibit A - Annual Incentive Agreement Payment Schedules) and
the Compensation Committee’s evaluation of your performance (20%). This
incentive compensation will depend in part on the Company’s financial
performance and in part on the Compensation Committee’s discretion in assessing
your individual performance. To qualify for the Target Bonus, you must remain
employed with the Company through the date that the Target Bonus is determined
and paid which will be no later than sixty (60) days after the close of the
fiscal year.

 

  3. Equity Arrangements.

 

  a. In connection with your employment, and subject to approval of the
Company’s Board of Directors, you will be granted an incentive stock option to
purchase 120,000 shares of the Company’s common stock at an exercise price
determined by the Board to be the fair market value at the time of grant (the
“Time-Based Option”), expected to be the date of your first day of employment.
The Time-Based Option will vest in equal quarterly installments over a period of
four (4) years, beginning on the Start Date. The terms of the Time-Based Option
shall be set forth in an incentive stock option agreement to be entered into by
and between you and the Company.

 

  b.

In connection with your employment, and subject to stockholder approval of the
Company’s Amended and Restated 2011 Stock Incentive Plan (as may be amended from
time to time), you will be granted an incentive stock option to purchase 20,000
shares of the Company’s common stock at an exercise price determined by the



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  Board to be the fair market value at the time of grant (the “Additional
Time-Based Option”). The Additional Time-Based Option will vest in equal
quarterly installments over a period of four (4) years, beginning on the Start
Date. The terms of the Time-Based Option shall be set forth in an incentive
stock option agreement to be entered into by and between you and the Company.

 

  c. In connection with your employment, and subject to stockholder approval of
the Company’s Amended and Restated 2011 Stock Incentive Plan (as may be amended
from time to time), you will be eligible to participate in the Company’s
long-term incentive plan for performance-based options (“Performance-Based
Options”) as follows: these Performance-Based Options would vest upon the
achievement of annual performance targets established by the Board. In each of
the first four (4) fiscal years starting with the current fiscal year, 12,500
shares would be eligible to vest at an exercise price determined by the Board to
be the fair market value on the date of grant.

 

  d. In addition to the granting of this initial equity, you shall also be
eligible to participate in and receive additional grants in any stock option
agreement and restricted stock agreement or other equity-based or equity related
compensation agreement, programs or agreements of the Company, as determined by
the Board.

 

  4. Benefits. The Company will provide you the opportunity to be enrolled in
our health and dental insurance plans offered through Blue Cross Blue Shield and
Delta Dental. Life and disability plans are also offered, based on
application(s) that you submit once your employment commences. We also offer
participation in an employee 401(k) plan as well as Flexible Spending Account
enrollment. Each plan is offered to you, subject to the employee premium co-pay
policies currently in effect. In addition, subject to approval of the Board of
Directors, you will also receive any other benefits offered or available to
employees in similar senior roles at the Company.

 

  5. Paid Time Off. Vacation and holidays are governed by Company policy.
Subject to those policies, your vacation allowance will be accrued monthly based
upon twenty (20) days per calendar year.

 

  6. Travel and Expenses. You will be reimbursed for reasonable business
expenses incurred in connection with your employment, upon presentation of
appropriate documentation in accordance with the Company’s expense reimbursement
policies.

 

  7. Employment Terms/Severance. Either party may terminate this agreement at
any time with or without notice, subject to the terms of this agreement and the
severance provisions set forth in Exhibit B.

 

  8. Obligations. During your employment, you shall devote your full business
efforts to the Company. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or, with the
consent of the Board, serving on the boards of directors of companies that are
not competitors to the Company, as long as the activities do not materially
interfere or conflict with your responsibilities to or your ability to perform
your duties of employment with the Company.



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  9. Exa Policies. Your employment will be governed by the Company’s corporate
policies and procedures as they exist and as they are developed in the future
for general application to employees. In particular, and as a condition of your
employment, we require that you sign the Company’s Intellectual Property and
Proprietary Information Agreement (the “IPPIA”), attached hereto as Exhibit C,
and its Security Policy and Insider Trading Policy.

 

  10. Confidentiality.

 

  a. During the course of your duties, you will acquire information about
certain matters that is confidential to the Company (including, for the purpose
of this letter, any subsidiaries and affiliated companies), and that is the
exclusive property of the Company, including, but not limited to: (a) product
design and development information, (b) names, addresses, buying habits and
preferences of current customers of the Company as well as prospective
customers, (c) pricing and sales policies, techniques and concepts, and
(d) trade secrets and other confidential information concerning the business
operations or affairs of the Company, all of which information is “Confidential
Information” for the purpose of this letter. You will not at any time, whether
during your employment or after the termination of your employment for any
reason, reveal to any person, company or entity any of the trade secrets or
Confidential Information of the Company, except as may be required in the
ordinary course of performing your duties as an employee of the Company to
promote and advance the business of the Company. This restriction shall not
apply to (i) information in the public domain through no fault of your own;
(ii) information approved for release by written authorization of the Company;
(iii) information revealed to other employees of the Company who need to know
such confidential and/or trade secret information for the purposes of their
employment; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed.

 

  b. You agree that during your employment you shall not make, use or permit to
be used any notes, memoranda, reports, proposals, lists, correspondence,
records, drawings, specifications, sketches, blueprints, software programs, data
or other materials of any nature in any form, whether written, printed or in
digital format or otherwise, relating to any matter within the scope of the
business of the Company or concerning any of its dealings or affairs (“Company
Documentation”) otherwise than for the benefit of the Company. You agree that,
after the termination of your employment for any reason, you shall not use or
permit to be used any such Company Documentation, it being agreed that any of
the foregoing shall be and remain the sole and exclusive property of the
Company. You further agree that upon demand of the Company and immediately upon
the termination of your employment for any reason you shall deliver all of the
foregoing, and all copies thereof, to the Company, at its main office.

 

  11.

Non-Solicitation of Employees and Customers. You agree that you will not, during
your employment and for the period ending twelve (12) months after the date your
employment is terminated for any reason, without the written consent of the
Company, directly or indirectly (a) employ or retain as an independent
contractor any employee of the Company or any subsidiary or induce or solicit,
or attempt to induce, any such person to leave his or



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  her employment, (b) contact or solicit any designated customers of the Company
or any subsidiary for the purpose of selling to those designated customers any
products or services which are the same as, or competitive with, the products or
services sold or licensed by the Company or any subsidiary. For the purpose of
this section, a “designated customer” means a person who was a customer of the
Company or any subsidiary at any time during the twelve (12) months preceding
the date that your employment terminated.

 

  12. Non-Disparagement. You agree, other than with regard to employees in the
good faith performance of your duties with the Company while employed by the
Company, both during and for two (2) years after your employment with the
Company terminates for any reason, not to knowingly disparage the Company or its
officers, directors, employees or agents in any manner likely to be harmful to
it or them or its or their business, business reputation or personal reputation.
This paragraph will not be deemed to be violated by statements that are
truthful, materially complete and made in good faith in required response to
legal process or governmental inquiry.

 

  13. Legal Assistance. You will, both during and for two (2) years after your
employment with the Company terminates for any reason, supply such information
and render such assistance as may be reasonably required by the Company, its
subsidiaries or affiliated companies in connection with any legal or quasi-legal
proceeding to which either is or becomes a party. The foregoing will be at the
full expense of the Company, including reasonable compensation and the expense
of seeking advice of counsel in relation to the proceedings.

 

  14. Assignment of Rights. The Company shall have the right to assign this
letter agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns. You shall not assign or transfer this letter agreement or any rights or
obligations hereunder without the prior written consent of the Company, and any
attempt to do so shall be void and of no force and effect.

 

  15. Notices. Any notice required or permitted to be given under this letter
agreement will be given in writing by personal delivery, registered mail or by
facsimile, to you at your last known address and to the Company at 55 Network
Drive, Burlington, Massachusetts 01803, to the attention of Human Resources
Manager.

 

  16. Amendments. Any amendment to or modification of this letter agreement, or
any waiver of any provision hereof, shall be in writing and signed by both you
and the Company or it will have no effect. Any waiver by the Company of any
provision of this letter agreement shall not operate or be construed as a waiver
of any subsequent breach hereof.

 

  17. Governing Law. This letter agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of such state, without giving effect to the principles of conflicts of laws
of such state.

 

  18.

Work Authorization. You are required by the Department of Immigration and
Naturalization Services (INS) to complete an I-9 form. Please note that this
offer of employment is contingent upon your ability to provide, within three
(3) business days of



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  your first day of employment, the completed I-9 form and acceptable original
documents that will establish your identity and authorization to work in the
U.S. in compliance with the Immigration Reform and Control Act of 1986, a
federal law.

 

  19. Entire Agreement. This offer letter and the documents and agreements
referenced herein constitute the entire agreement between you and the Company
with respect to the subject matter hereof and supersede any and all prior or
contemporaneous oral or written representations undertakings, agreements or
Massachusetts law, communications between you and the Company concerning those
subject matters.

 

  20. Binding on Successors & Assigns. This agreement will be binding upon and
will enure to the benefit of both parties, and the Company’s successors and
assigns.

I am very pleased to make you this offer and believe this position will afford
you the opportunity for significant professional achievement and growth. If the
above provisions accurately reflect our understanding regarding your employment,
please indicate your acceptance by signing this letter below and the IPPIA and
returning a copy of both documents to me on or before May 28, 2014.

We look forward to having you join our team.

Sincerely,

/s/ Stephen Remondi

Stephen Remondi

President and Chief Executive Officer

ACCEPTED:

 

/s/ Richard F. Gilbody

    

June 4, 2014

   Richard F. Gilbody      Date   



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

Exhibit A



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

Exhibit B

EXA CORPORATION CHIEF FINANCIAL OFFICER ADDITIONAL EMPLOYMENT TERMINATION AND
CONDITIONS

1. Definitions. As used herein, the following terms shall be defined as follows:

 

  (a) “Cause” means one or more of the following:

 

  (i) a conviction of, or pleading of guilty or nolo contendere to, a felony;

 

  (ii) a conviction of, or pleading of guilty or nolo contendere to, a
misdemeanor resulting in material reputational harm to the Company;

 

  (iii) a commission of an act of moral turpitude;

 

  (iv) a commission of an act of material fraud, dishonesty, theft,
misappropriation or embezzlement against the Company or a subsidiary of the
Company;

 

  (v) a continuing failure to substantially perform his or her assigned duties
after receiving a demand for substantial performance that identifies the manner
in which the Company believes you have failed to perform;

 

  (vi) a material breach of the Company’s Code of Ethics;

 

  (vii) a material breach of the terms and conditions of any non-competition,
non-solicitation, non-disparagement or confidentiality agreement between you and
the Company;

 

  (viii) a commission of willful misconduct resulting in material harm to the
Company.

 

  (b) “Change in Control” shall mean the occurrence of any one of the following
events:

 

  (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes, after the Effective Date, a “beneficial owner” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit agreement of the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or; or

 

  (ii)

the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation (and such voting power among the holders thereof is in
substantially the same proportion as the voting power among the holders thereof
immediately prior such merger or consolidation); or

 

  (iii) the closing of a sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

  (iv) individuals who constitute the Board on the Effective Date (“Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors shall be treated as an
Incumbent Director unless he or she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of
directors; or

 

  (v) a complete liquidation or dissolution of the Company.

 

  (c) “Good Reason” means any one or more of the following:

 

  (i) a material diminishment of the nature or scope of your employment-related
responsibilities or duties (provided, however, that a change in reporting
structure or a change in the number of your direct reports shall not in and of
itself constitute a material diminishment);

 

  (ii) a material reduction in the aggregate compensation opportunity made
available to you by the Company, except for a reduction that is applicable
equally to similarly situated executives and that is not greater than 10%;

 

  (iii) the required relocation, without your consent, of more than 50 miles
from your current office location, unless the new location is closer to your
primary residence; or

 

  (iv) following a Change in Control, the failure of the surviving company to
assume the obligations of the Agreement;

 

  (v) the occurrence of a Change in Control.

2. Severance Pay Benefits Not in Connection with a Change in Control. In the
event you are involuntarily terminated by the Company without Cause or for Good
Reason not in connection with a Change in Control, you shall be entitled to the
severance pay benefits set forth in below following the termination date (the
“Severance Period”); provided, that the number of months of severance payments
may not exceed the number of full months that you have been employed by the
Company. All severance payments shall be paid in installments in accordance with
the Company’s regular payroll schedule.



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

  a. Continue payment of: (i) six (6) months of base salary, plus, in the event
you have elected COBRA continuation coverage, payment of your COBRA premiums on
the same cost-sharing basis as during employment. The payment of COBRA premiums
will be taxable to you. If you become eligible for substantially similar
benefits from a subsequent employer prior to the end of the Severance Period,
the Company will cease to pay its share of your COBRA premiums. You agree to
notify the Company if and when you become eligible for such other benefits
within five (5) business days of such eligibility.

3. Severance Pay Benefits in Connection with a Change in Control. In the event
that there is a Change in Control and, within two (2) years after the Change in
Control, you terminate employment with the Company for Good Reason or are
involuntarily terminated by the Company without Cause, you shall be entitled to
the enhanced severance pay benefits set forth below. Payments made hereunder
shall be paid in a single, lump sum payment within 60 days of termination of
employment.

 

  a. Payment in a single, lump sum equal to: (i) twelve (12) months of base
salary; and (ii) the target bonus for which you were eligible. In addition, in
the event you have elected COBRA continuation coverage, the Company will make
payment of your COBRA premiums on the same cost-sharing basis as during
employment. The payment of COBRA premiums will be taxable to you. If you become
eligible for substantially similar benefits from a subsequent employer prior to
the end of the Severance Period, the Company will cease to pay its share of your
COBRA premiums. You agree to notify the Company if and when you become eligible
for such other benefits within five (5) business days of such eligibility.

 

  b. The vesting of all (time-based) equity incentives will accelerate in full
at the date of termination of employment by the Company without Cause or by the
employee for Good Reason. Performance-based awards for any current or future
fiscal year will be deemed to be fully earned upon a Change in Control and will
convert to time–based options that will cliff vest two (2) years after the
award’s grant date.

4. Notice and Opportunity to Cure Basis of Termination for Cause. In the event
of an occurrence constituting the basis of termination for Cause, with the
exception of the basis for Cause under subsections 1(a)(i), 1(a)(ii), 1(a)(iii)
or 1(a)(iv) of this agreement, the Company shall provide you with 60 days’
written notice regarding the basis of termination for Cause, and you may then
take action to cure the basis of termination for Cause within 60 days of receipt
of the written notice. If you do not remedy the basis of termination for Cause,
you will be terminated for Cause upon the conclusion of the 60-day period. In
the event of your termination for Cause pursuant to subsections 1(a)(i),
1(a)(ii), 1(a)(iii) or 1(a)(iv), no notice will be required and no opportunity
to cure will be available.

5. Notice and Opportunity to Cure Basis of Termination for Good Reason. In the
event of any of occurrence constituting the basis of a termination for Good
Reason, you shall notify the Company of the initial event or condition
constituting the basis of a



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

termination for Good Reason by a written “Notice of Termination” within no more
than 60 days of the initial event or condition. A “Notice of Termination” means
a notice indicating the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated. The Company may then take action to cure the Good Reason event or
condition within 30 days after receipt of the Notice of Termination. A
termination for Good Reason does not occur if the basis of the termination for
Good Reason is remedied. If the Company does not remedy the basis of the
termination for Good Reason after 30 days of receipt of the Notice of
Termination, your termination for Good Reason shall occur upon the Company’s
receipt of your written notice alleging that the Company failed to cure the
event or condition constituting the basis of a termination for Good Reason,
provided that such notice is received no later than 30 days following the end of
such 30 day cure period.

6. Tax Code. If any payment or benefit you would receive pursuant to this
Agreement or any other agreement, agreement, or arrangement would (i) constitute
a “parachute payment” within the meaning of Section 280G Internal Revenue Code
of 1986, as amended (the “Code”), and, but for this sentence, be subject to the
excise taxed imposed by Section 4999 of the Code (the “Excise Tax”), and
(ii) the net after-tax amount (taking into account all applicable taxes payable
by you, including any Excise Taxes) that you would receive with respect to such
“parachute payments” does not exceed the net after-tax amount you would receive
if the amount of such payments were reduced to the maximum amount that could
otherwise be payable without the imposition of the Excise Tax, then you and the
Company shall work together in good faith to agree on an alternative payment
schedule acceptable to both parties, or to amend this Agreement in a manner
acceptable to both parties, where necessary or desirable, so that you do not
incur an excise tax or you incur the least amount of excise Tax as is possible
under the circumstances. If a satisfactory alternative payment schedule or
amendment cannot be agreed to by the originally scheduled payment, distribution
or benefit date, then the Company shall provide such payment, distribution or
benefit to you on the originally scheduled date and shall be reduced to the
extent necessary to eliminate the imposition of the Excise Tax. To the extent
that any such payments are subject to Section 409A of the Code, any reduction in
the payments required to be made pursuant to this section shall be made first
with respect to payments payable in cash before being made in respect to any
payments to be provided in the form of benefits or equity award acceleration,
and in the form of benefits before being made with respect to equity award
acceleration, and in any case, shall be made with respect to such payments in
inverse order of the scheduled dates or times for the payment or provision of
such payments.

It is intended that the agreement and all benefits provided pursuant to the
agreement shall be exempt from, or in compliance with, Section 409A of the Code
and the Treasury Regulations and IRS guidance thereunder (collectively referred
to as “Section 409A”), and all provisions of the agreement shall be interpreted
in a manner to avoid the imposition of any penalties. If and to the extent
required to comply with Section 409A, (i) no payment or benefit required to be
paid under this agreement on account of termination of employment shall be made
unless and until the participant incurs a “separation from service” within the
meaning of Section 409A, and (ii) any change in the time or form of payment upon
or following a Change in Control shall be effective only if such event
constitutes a Change in



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

Control within the meaning of Section 409A. In the case of any amounts payable
under this agreement that may be treated as payable in the form of “a series of
installment payments”, as defined in Treasury Regulation
Section 1.409A-2(b)(2)(iii), your right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of such
Treasury Regulation. If any provision of this agreement provides for payment
within a time period, the determination of when such payment shall be made
within such time period shall be solely in the discretion of the Company, and if
such time period spans two calendar years the payment shall be made in the
second year.

If you are a “specified employee” as determined pursuant to Section 409A as of
the date of termination of employment and if any payment or benefit provided for
in this Agreement or otherwise both (x) constitutes a “deferral of compensation”
within the meaning of Section 409A and (y) cannot be paid or provided in the
manner otherwise provided without subjecting you to additional tax, interest, or
penalties under Section 409A, then any such payment or benefit shall be delayed
until the earlier of (i) the date which is 6 months after your “separation from
service” within the meaning of Section 409A for any reason other than death, or
(ii) the date of your death. The provisions of this paragraph shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty, or
interest pursuant to Section 409A. Any payment or benefit otherwise payable or
to be provided to you upon or in the 6 month period following “separation from
service” that is not so paid or provided by reason of this paragraph shall be
accumulated and paid or provided to you in a single lump sum, as soon as
practicable (and in all events within 15 days) after the date that is 6 months
after your “separation from service” (or, if earlier, as soon as practicable,
and in all events within 15 days, after the date your death).

7. Tax and Other Withholdings. The Company may withhold from any payment under
the Agreement any federal, state, or local taxes required by law to be withheld
with respect to such payment and such sum as the Company may reasonably estimate
is necessary to cover any taxes for which the Company may be liable and which
may be assessed with regard to such payment. The Company may also withhold sums
to cover an employee’s share of any applicable group health insurance premiums.
The Company may also withhold sums owed to the Company by an employee which have
not been repaid in full before the time for payment of any benefits due under
this Agreement.

8. Agent for Service of Legal Process. Legal process with respect to claims
under the agreement may be served on the Compensation Committee.

9. Separability. In case any one or more of the provisions of this agreement (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this agreement shall be construed as if such
invalid, illegal or unenforceable provisions (or part thereof) never had been
contained herein.

10. Non-Assignability. No right or interest of yours in the agreement shall be
assignable or transferable in whole or in part either directly or by operation
of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy, provided, however, that this
provision shall not be applicable in the case of



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

obligations of you to the Company. This agreement and the rights and obligations
of the Company hereunder shall inure to the benefit of and be binding upon any
successor to the Company (whether as a result of a Change of Control or other
event, or by operation of law or otherwise).

11. Gender and Number. Except where otherwise indicated by the context, any
masculine gender used herein shall also include the feminine and vice versa, and
the definition of any term herein in the singular shall also include the plural,
and vice versa.



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

Exhibit C

Agreement Regarding Intellectual Property and Proprietary Information



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

AGREEMENT REGARDING

INTELLECTUAL PROPERTY AND PROPRIETARY INFORMATION

IN CONSIDERATION of my employment or my continued employment at will by Exa
Corporation (“Exa”), or by any of its subsidiary or affiliated companies, and of
Exa’s award to me, while employed by Exa, of an inventor’s honorarium for the
specific assignment to Exa of each original U.S. Patent Application:

 

A. I hereby assign to Exa all my right, title and interest in and to all
inventions, discoveries, designs, improvements, ideas, methods, processes,
computer or other apparatus programs and related data, information and
documentation and other works of authorship (hereinafter each designated
“Intellectual Property”), whether or not patentable, copyrightable or
susceptible to other forms of protection, which were made, created, developed,
written or conceived by me during the term of my employment by Exa whether
during or outside of regular working hours, either solely or jointly with any
another employee or not nor in whole or in part, either:

 

  1. relating to the then current or planned business or research or development
of Exa or any of its companies, or

 

  2. in the course of such employment, or

 

  3. with the use of the time, material, private or proprietary information, or
facilities of Exa or any of its companies.

 

B. I am specifically excluding from the coverage of this Agreement the
Intellectual Property named in paragraph G of this Agreement, which is owned by
me and which is briefly described in an attachment to this Agreement, to be
initialed by me and representative of the Company. Any other Intellectual
Property which I may have created, developed, written or conceived and which is
not excluded under paragraph G shall be deemed to have been created, developed,
written or conceived by me during the term of my employment with Exa and
assigned to Exa, so long as the remaining conditions of paragraph A are
applicable to such Intellectual Property.

 

C. I further agree, without charge to Exa, but at its expense:

 

  1. To disclose promptly to Exa all such Intellectual Property,

 

  2. To promptly, at the request of Exa, execute a specific assignment to Exa of
any right, title and interest to such Intellectual Property, including priority
rights arising from patent and copyright applications, and

 

  3. To do anything else reasonably necessary to enable Exa to secure patents,
copyrights or other forms of protection for such Intellectual Property in the
United States and other countries.

 

D. I further agree that I will keep in confidence and will not, except as
required in the conduct of business of Exa, or as authorized in writing on
behalf of Exa, publish, discloser or use, or authorize anyone else to publish,
disclose or use, during the period of my employment and subsequent thereto, any
private or proprietary information which I may in any way acquire, learn,
develop or create by reason of my employment by Exa, including the private or
proprietary information of clients, vendors, partners and joint venture’s of
Exa, and that when my employment terminates, I will relinquish all documents and
records contain such information to Exa.



--------------------------------------------------------------------------------

LOGO [g741170img1.jpg]

 

E. I further agree that the various provisions of this Agreement:

 

  1. shall be interpreted in accordance with the laws of the Commonwealth of
Massachusetts.

 

  2. shall be binding upon my heirs, executors, administrators and assigns,

 

  3. shall be deemed separable from each other, and the invalidity of one
provision shall not affect the validity of any other provision, and

 

  4. shall not be deemed to provide or imply the duration or other terms and
conditions of employment by Exa.

 

F. I hereby acknowledge that I have on this day received a copy of this
Agreement.

 

G. Following is a list of Intellectual Property to be excluded from the coverage
of this Agreement. Fill in “None” if there is none.

 

 

 

 

 

 

 

 

 

 

   

 

  EMPLOYEE SIGNATURE    

EMPLOYEE NAME (PRINT)

 

 

   

 

  DATE    

EMPLOYEE TITLE

  Accepted for Company      

 

   

 

  SIGNATURE    

NAME (PRINT)

 

 

   

 

  DATE    

TITLE

 